Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Drawings
Claim Objections
Claims 16, 17, and 18 are objected to because of the following informalities:  The dependencies of each of claims 16, 17, and 18 from claim 1, have limitations of “a frame” (claim 16), “a safety guard” (claim 17), and “the mechanical switch” (claim 18), that are redundant to “a frame” and “a safety guard” in base claim 1, and lacking antecedent basis for “the mechanical switch” from base claim 1.  However, if claims 16, 17, and 18 were dependent instead from base claim 11, there would be no issues of redundancy and antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11-13, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIETZ et al (US 2016/0040469 A1).
Regarding claim 1, LIETZ discloses a lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12 described in ¶0026 & ¶0028), comprising: a safety guard (door panel 14); a frame (doorframe 16) coupled to the safety guard (14); and a color-changing light source (lights 12 described in ¶s0026-0027 and ¶0033) configured to emit light having a first color (¶0031 describes one of red and green, or of color-1 and color-2) when the lighted guard assembly (14, 16, 12) is in a first position (Fig.1 shows door panel 14 being fully closed described in ¶0033), and to emit light having a second color (¶0031 describes the other one of red and green, or of color-1 and color-2) when the lighted guard assembly (14, 16, 12) is in a second position (Fig.4 shows door panel 14 being fully open described in ¶0033).
Regarding claim 2, LIETZ discloses the color-changing light source (lights 12 described in ¶s0026-0027 and ¶0033) being a strip of light-emitting diodes (LEDs) (¶s0026-0027 describe a series of lights 12 where “light” including one or more lighting emitting diodes, a rope light comprising a series of LEDs, multiple illuminating elements of different colors).
Regarding claim 3, LIETZ discloses the strip of LEDs (¶s0026-0027 describe a series of lights 12 where “light” including one or more lighting emitting diodes, a rope light comprising a series of LEDs, multiple illuminating elements of different colors) includes a first set of LEDs configured to emit light having the first color (¶0031 describes “each discrete light of the series of lights 12 is individually switchable selectively to a first state and a second state. Examples of first and second states of any given light 12 include on and off, energized and de-energized, red and green, color-1 and color-2,”), and a second set of LEDs configured to emit light having the second color (¶0031 describes “each discrete light of the series of lights 12 is individually switchable selectively to a first state and a second state. Examples of first and second states of any given light 12 include on and off, energized and de-energized, red and green, color-1 and color-2,”).
Regarding claim 6, LIETZ discloses the color-changing light source (lights 12 described in ¶s0026-0027 and ¶0033) mounted to an inside edge (Figs.1-4) of a frame (doorframe 16) of the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12).
Regarding claim 7, LIETZ discloses the first position (Fig.1) of the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12) comprises the safety guard (14) being in a closed or protective position (Fig.1) with respect to a machine (¶0049 describes machine tool 84 in Fig.11) associated with the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12), and wherein the second position (Fig.4) of the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12) comprises the safety guard (14) being in an open or unprotective position (Fig.4) with respect to the machine (machine tool 84 in Fig.11).
Regarding claim 8, LIETZ discloses the color-changing light source (lights 12 described in ¶s0026-0027 and ¶0033) configured to emit light having a first color (¶0031 describes one of red and green, or of color-1 and color-2) or a second color (¶0031 describes the other one of red and green, or of color-1 and color-2) based upon the switch (28) being in one of the first state or the second state (¶s0031-0032 describe “a first state” and “a second state”).
Regarding claim 9, LIETZ discloses switch (controller 28) configured to have a first state (¶s0031-0032 describe “a first state”) when the lighted guard assembly is in the first position (Fig.1 shows door panel 14 being fully closed described in ¶0033) and to have a second state (¶s0031-0032 describe “a second state”) when the lighted guard assembly is in the second position (Fig.4 shows door panel 14 being fully open described in ¶0033), and the first state (¶s0031-0032 describe “a first state”) of the switch (controller 28) inherently causes a voltage to be coupled to a first set of light-emitting diodes (LEDs) included in the color-changing light source to cause the color-changing light source to emit light having the first color, and the second state (¶s0031-0032 describe “a second state”) of the switch (controller 28) inherently causes the voltage to be coupled to a second set of LEDs included in the color-changing light source to cause the color-changing light source to emit light having the second color.
Regarding claim 11, LIETZ discloses a lighted guard system (Figs.1-4 show door system 10 described in ¶0026 & ¶0028), comprising: a lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12); a rotatable shaft (¶0028 describes a rotatable take-up drum 22) coupled to the lighted guard assembly (14, 16, 12); and a mechanical switch actuator system (drive unit 20 with controller 28 described in ¶s0028-0030) coupled to the rotatable shaft (22), wherein the mechanical switch actuator system (20, 28) includes a switch (controller 28) configured to have a first state (¶s0031-0032 describe “a first state”) or a second state (¶s0031-0032 describe “a second state”) that corresponds to the lighted guard assembly being in a first position (Fig.1 shows door panel 14 being fully closed described in ¶0033) or a second position (Fig.4 shows door panel 14 being fully open described in ¶0033), respectively, and wherein the lighted guard assembly (14, 16, 12) includes a color-changing light source (lights 12 described in ¶s0026-0027 and ¶0033) configured to emit light having a first color (¶0031 describes one of red and green, or of color-1 and color-2) or a second color (¶0031 describes the other one of red and green, or of color-1 and color-2) based upon the switch (28) being in one of the first state or the second state (¶s0031-0032 describe “a first state” and “a second state”).
Regarding claim 12, LIETZ discloses the color-changing light source (lights 12 described in ¶s0026-0027 and ¶0033) being a strip of light-emitting diodes (LEDs) (¶s0026-0027 describe a series of lights 12 where “light” including one or more lighting emitting diodes, a rope light comprising a series of LEDs, multiple illuminating elements of different colors).
Regarding claim 13, LIETZ discloses the strip of LEDs (¶s0026-0027 describe a series of lights 12 where “light” including one or more lighting emitting diodes, a rope light comprising a series of LEDs, multiple illuminating elements of different colors) includes a first set of LEDs configured to emit light having the first color (¶0031 describes “each discrete light of the series of lights 12 is individually switchable selectively to a first state and a second state. Examples of first and second states of any given light 12 include on and off, energized and de-energized, red and green, color-1 and color-2,”), and a second set of LEDs configured to emit light having the second color (¶0031 describes “each discrete light of the series of lights 12 is individually switchable selectively to a first state and a second state. Examples of first and second states of any given light 12 include on and off, energized and de-energized, red and green, color-1 and color-2,”).
Regarding claim 16, LIETZ discloses the color-changing light source (lights 12 described in ¶s0026-0027 and ¶0033) mounted to an inside edge (Figs.1-4) of a frame (doorframe 16) of the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12).
Regarding claim 17, LIETZ discloses the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12) includes a safety guard (door panel 14), and wherein the first position (Fig.1) of the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12) comprises the safety guard (14) being in a closed or protective position (Fig.1) with respect to a machine (¶0040 describes micro-electromechanical machine pressure transducer MEMS in Fig.9 or ¶0049 describes machine tool 84 in Fig.11) associated with the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12), and wherein the second position (Fig.4) of the lighted guard assembly (Figs.1-4 show door panel 14 with doorframe 16 and series of lights 12) comprises the safety guard (14) being in an open or unprotective position (Fig.4) with respect to the machine (machine tool 84 in Fig.11).
Regarding claim 19, LIETZ discloses the first state (¶s0031-0032 describe “a first state”) of the switch (controller 28) inherently causes a voltage to be coupled to a first set of light-emitting diodes (LEDs) included in the color-changing light source to cause the color-changing light source to emit light having the first color, and the second state (¶s0031-0032 describe “a second state”) of the switch (controller 28) inherently causes the voltage to be coupled to a second set of LEDs included in the color-changing light source to cause the color-changing light source to emit light having the second color.




Allowable Subject Matter
Claims 4, 5, 10, 14, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 4, the lighted guard assembly of claim 3, wherein the first set of LEDs are configured to emit the first color of light as white, and wherein the second set of LEDs are configured to emit the second color of light as red.
From claim 5, the lighted guard assembly of claim 1, wherein the color-changing light source is configured to emit the first color of light as white, and to emit the second color of light as red.
From claim 10, the lighted guard assembly of claim 8, wherein the color-changing light source is configured to emit light having either the first color or the second color based upon a state of an interlock switch that is configured to have a switching state that is based upon an operational state of a machine that is associated with the lighted guard assembly.
From claim 14, the lighted guard system of claim 13, wherein the first set of LEDs are configured to emit the first color of light as white, and wherein the second set of LEDs are configured to emit the second color of light as red.
From claim15, the lighted guard system of claim 11, wherein the color-changing light source is configured to emit the first color of light as white, and to emit the second color of light as red.
From claim 18, the lighted guard system of claim 1, wherein the mechanical switch actuator system comprises a cam coupled to the rotatable shaft, the cam rotating as a result of the lighted guard assembly being moved between the first position and the second position, and wherein the switch includes a contact that abuts the cam when the lighted guard assembly is in at least one of the first position or the second position, thereby causing the switch to be in the first state or the second state, respectively.
From claim 20, the lighted guard system of claim 11, wherein the color-changing light source is configured to emit light having either the first color or the second color based upon a state of an interlock switch that is configured to have a switching state that is based upon an operational state of a machine that is associated with the lighted guard system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  LEONHARD (US 2017/0087682).  IGARASHI (US 2015/0205287). ROBINSON (US 20110101890). SALTER (US 2019/0135170). BUTTERWORTH (US 11,498,174). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

November 19, 2022
AC